Case 3:17-cv-01104-VLB Document 82-76 Filed 05/15/19 Page 1 of 4




                  Exhibit 76
              Case 3:17-cv-01104-VLB Document 82-76 Filed 05/15/19 Page 2 of 4



From:                Stith, Kate [kate.stith@yale.edu]
Sent:                Wednesday, April 08, 2015 8:13:36 AM
To:                  Rolena Adorno; Roberto Gonzalez Echevarria; Noel Valis
CC:                  Jose Ca bra nes
Subject:             RE: Review of academic and employment decisions

         I agree that the passages you note, Rolena, are troubling.
         TI1ere is an implicit suggestion that even if claims are false, that such claims are even made is somehow evidence
against the Department's "decision makers" continuing in those roles. This is shocking.
         Moreover, the sentence "Students and junior faculty, whose careers arc still developing, may interpret
negative outcomes of all sorts as being related to their participation in the review" suggests a willingness to go
along with the strategy of particular graduate students and junior faculty of (1) precipitating the Departmental
review, and then (2) claiming that any "bad outcomes" are due not to their own inadequacies but to their
"participation" in that review.
        I am quite worried that having undertaken this time-consuming and all-pervasive review of the learning
"environment" in the Department, the Provost's Office will--consciously or not--be strongly disposed to justify
the review by finding some fault with one or more of you and alter decision-making roles.
        At the least, this could be concluding that the "level of acrimony" between some a junior and senior
person requires some alteration of responsibilities, a conclusion that must be resisted. It cannot be that a senior
person is precluded from judging a junior person at the tenure stage because the senior person has ongoing,
informed judgments about the junior person's academic contributions.
        Or the basis for some "action" justifying the completed review might be finding some instance of
arguably untoward behavior and blowing it out of proportion.
        It will be important for us to learn the specific "claims" that have been "brought to [their] attention." As
I have advised you all, I was told that "it's not just the [anonymous] letter." And (when I suggested that one
senior member of the Department is the source of problems) that "both sides" have been a source of difficulty
or problems.
        We need to learn the specific accusations/claims. I will be with Roberto in his interview on Friday
mormng.

Kate Stith
Lafayette S. Foster Professor
Yale Law School
P.O. 208215
New Haven, CT
06520-8215
(courier: use 127 Wall St., 06511}
203/432-4835

From: Rolena Adorno [mailto:rolena.adorno@yale.edu]
Sent: Wednesday, April 08, 2015 6:45 AM
To: Stith, Kate; Jose Cabranes; Roberto Gonzalez Echevarria; Noel Valis
Subject: Fwd: Review of academic and employment decisions

Dear Colleagues:

And here is the Provost's letter to me. I believe you will find it worthy of comment. (MBarnett carries the title
"Associate Provost and Chief of Staff'').

I found revealing Polak's statement: "but the claims that have been brought to our attention are unusual at Yale,
and, even if those claims turn out to be false, they point to a level of acrimony that cannot be ignored."




                                                                                                                       BYRNE003935
              Case 3:17-cv-01104-VLB Document 82-76 Filed 05/15/19 Page 3 of 4


Also: "and no departmental decisions will be modified without closely consulting the departmental decision
makers. Whether these colleagues will need to continue in this role after the review will depend in part on the
review's findings."

Rolena


---------- Forwarded message ----------
From: Polak, Benjamin <bcnjamin.polak@yalc.edu>
Date: Tue, Apr 7, 2015 at 7:23 PM
Subject: Re: Review of academic and employment decisions
To: "rolena.adomo@yale.edu" <rolena.adorno@yale.edu>
Cc: "Gendler, Tamar" <tamar.gendler@yale.edu>, "Cooley, Lynn" <lynn.cooley@vale.edu>, "Barnett, Megan"
<megan.barnett@yale.edu>

Dear Rolena,

I understand that you vigorously dispute the claims that have been made about conditions in the department, and
Twant to assure you that we are approaching the climate review with open minds and with the aim of fostering
an environment of mutual respect and collegiality among all department members. I also know that you believe
that the review itself is unjustified, but the claims that have been brought to our attention are unusual at Yale,
and, even if those claims tum out to be false, they point to a level of acrimony that cannot be ignored.

If the climate review is to be successful, there must be wide participation and candor. Students and junior
faculty, whose careers are still developing, may interpret negative outcomes of all sorts as being related to their
participation in the review. For that reason, Pam Schirmeister and John Mangan will be available to hear any
concerns that students and faculty may have about academic and employment decisions during the course of the
review. Pam and John will consult with Anders Winroth and Ned Duval as necessary, and no departmental
decisions will be modified without closely consulting the departmental decision makers. Whether these
colleagues will need to continue in this role after the review will depend in part on the review's findings. I
cannot be more specific at this time.

Ben


         From: Rolena Adorno [mailto:rolena.adomo@yale.edu]
         Sent: Wednesday, April 01, 2015 7:34 PM
         To: Polak, Benjamin
         Subject: Review of academic and employment decisions

         Dear Ben,

         Please see my memo, attached here, regarding today's departmental developments pertaining to the
         review of academic and employment decisions present and forthcoming. Although your directives to the
         various constituencies of my department state that the decisions open for review are those occurring
         during the course of the departmental review and subsequently, you will sec that retrospective decisions
         are, predictably, called into question by some of my colleagues.

         But the questions for which I seek your answers are mine, not theirs.

         Please see the three attachments.

         Regards,




                                                                                                               BYRNE003936
                 Case 3:17-cv-01104-VLB Document 82-76 Filed 05/15/19 Page 4 of 4


        Rolena Adorno


************************************

Ben Polak
Provost
William C. Brainard Professor ofHconomics

Office of the Provost
Yale University
P.O. Box 208365
New Haven, CT 06520-8365

(203) 432-4444




                                                                                    BYRNE003937
